Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2008 Blonder Tongue Laboratories, Inc. (Exact Name of registrant as specified in its charter) Delaware 1-14120 52-1611421 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation) One Jake Brown Road, Old Bridge, New Jersey 08857 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (732) 679-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On August 6, 2008, Blonder Tongue Laboratories, Inc. (the  Company ) entered into a Revolving Credit, Term Loan and Security Agreement ( Credit Agreement ) with Sovereign Business Capital ( Sovereign ), a division of Sovereign Bank. The Credit Agreement provides for (i) a $4,000,000 asset based revolving credit facility ( Revolver ) and (ii) a $4,000,000 term loan facility ( Term Loan ), both of which have a three year term. The amounts which may be borrowed under the Revolver are based on certain percentages of Eligible Receivables and Eligible Inventory, as such terms are defined in the Credit Agreement. The obligations of the Company under the Credit Agreement are secured by substantially all of the assets of the Company. Under the Credit Agreement, the Revolver bears interest at a rate per annum equal to the prime lending rate announced from time to time by Sovereign (Prime) plus 0.25% . The Term Loan bears interest at a rate per annum equal to
